DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/24/2022. In the current amendments, claims 1-11 are amended and claims 12-13 are added. Claims 1-13 are pending and have been examined.
In response to amendments and remarks filed on 06/24/2022, the 35 U.S.C. 112(b) rejection to claims 1-11 have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Applicant’s remarks filed on 06/24/2022 with respect to the IDS have been acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 10-11 recite “non-transitory computer readable information recording medium”; however, the Specification does not recite this claimed element (Amended Specification [0081] recites “non-transitory computer-readable medium”). Therefore, the recitation of “non-transitory computer readable information recording medium” (emphasis added) in claims 10-11 does not have proper antecedent basis in the Specification. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimates a neural network model
steps of: estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated
estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood;
determining a node to be deleted on a basis of the variational probability of which the parameter of the variational probability has been estimated,
deleting the node determined to correspond to the node to be deleted;
determining convergence of the neural network model on a basis of a change in the variational probability
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimates a neural network model (estimating a neural network model, under broadest reasonable interpretation, includes estimating parameters of the model, which corresponds to evaluation of parameters and making judgment about parameters with assistance of pen and paper); steps of: estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); determining a node to be deleted on a basis of the variational probability of which the parameter of the variational probability has been estimated (making a determination regarding a node corresponds to evaluation and judgment); deleting the node determined to correspond to the node to be deleted (deleting a node corresponds to judgment as a human, with the assistance of pen and paper, can remove a node from a neural network established using pen and paper and keep record of how many nodes and connections are remaining); determining convergence of the neural network model on a basis of a change in the variational probability (corresponds to evaluation and judgment as a human, with assistance of pen and paper, can evaluate whether a neural network model has converged (for example, if loss resulting from the model is minimized to a certain level) based on evaluating a change in the variational probability).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining a node in which a sum of variational probabilities is equal to or less than a predetermined threshold value to be the node to be deleted.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass determining a node in which a sum of variational probabilities is equal to or less than a predetermined threshold value to be the node to be deleted (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimating the parameter of the neural network model that maximizes the lower limit of the log marginal likelihood on a basis of observation value data, a parameter, and a variational probability.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimating the parameter of the neural network model that maximizes the lower limit of the log marginal likelihood on a basis of observation value data, a parameter, and a variational probability (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updating an original parameter using an estimated parameter.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass updating an original parameter using an estimated parameter (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimating the parameter of the variational probability that maximizes the lower limit of the log marginal likelihood on a basis of observation value data, a parameter, and a variational probability.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimating the parameter of the variational probability that maximizes the lower limit of the log marginal likelihood on a basis of observation value data, a parameter, and a variational probability (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updating an original parameter using an estimated parameter.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass updating an original parameter using an estimated parameter (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
approximating the log marginal likelihood on a basis of a Laplace method, and 
estimating a parameter that maximizes the lower limit of the approximated log marginal likelihood
estimating a parameter of the variational probability such that the lower limit of the log marginal likelihood is maximized on an assumption of variation distribution.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass approximating the log marginal likelihood on a basis of a Laplace method (corresponds to mathematical relationships and mathematical calculations); estimating a parameter that maximizes the lower limit of the approximated log marginal likelihood (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); estimating a parameter of the variational probability such that the lower limit of the log marginal likelihood is maximized on an assumption of variation distribution (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a model estimation method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
the model estimation method comprising: estimating a neural network model
estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated
estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood
determining a node to be deleted on a basis of the variational probability of which the parameter of the variational probability has been estimated, and 
deleting a node determined to correspond to the node to be deleted
determining convergence of the neural network model on a basis of a change in the variational probability
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). In particular, the above limitations in the context of this claim encompass the model estimation method comprising: estimating a neural network model (estimating a neural network model, under broadest reasonable interpretation, includes estimating parameters of the model, which corresponds to evaluation of parameters and making judgment about parameters with assistance of pen and paper); estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); determining a node to be deleted on a basis of the variational probability of which the parameter of the variational probability has been estimated (making a determination regarding a node corresponds to evaluation and judgment); deleting a node determined to correspond to the node to be deleted (deleting a node corresponds to judgment as a human, with the assistance of pen and paper, can remove a node from a neural network established using pen and paper and keep record of how many nodes and connections are remaining); determining convergence of the neural network model on a basis of a change in the variational probability (corresponds to evaluation and judgment as a human, with assistance of pen and paper, can evaluate whether a neural network model has converged (for example, if loss resulting from the model is minimized to a certain level) based on evaluating a change in the variational probability).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a model estimation method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
a node in which a sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). In particular, the above limitations in the context of this claim encompass a node in which a sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
estimates a neural network model,
a method comprising: estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated
estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood
determining a node to be deleted on a basis of the variational probability of which the parameter of the variational probability has been estimated, and 
deletes a node determined to correspond to the node to be deleted
determining convergence of the neural network model on a basis of a change in the variational probability
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass estimates a neural network model (estimating a neural network model, under broadest reasonable interpretation, includes estimating parameters of the model, which corresponds to evaluation of parameters and making judgment about parameters with assistance of pen and paper); a method comprising: estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); estimating a parameter of a variational probability of the node that maximizes the lower limit of the log marginal likelihood (corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper); determining a node to be deleted on a basis of the variational probability of which the parameter of the variational probability has been estimated (making a determination regarding a node corresponds to evaluation and judgment); deletes a node determined to correspond to the node to be deleted (deleting a node corresponds to judgment as a human, with the assistance of pen and paper, can remove a node from a neural network established using pen and paper and keep record of how many nodes and connections are remaining); determining convergence of the neural network model on a basis of a change in the variational probability (corresponds to evaluation and judgment as a human, with assistance of pen and paper, can evaluate whether a neural network model has converged (for example, if loss resulting from the model is minimized to a certain level) based on evaluating a change in the variational probability).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable information recording medium storing a model estimation program to be applied to a computer that..., when executed by a processor, the model estimation program performs”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer readable information recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
a node in which a sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass a node in which the sum of variational probabilities is equal to or less than a predetermined threshold value is determined to be the node to be deleted (corresponds to evaluating and making a judgment of which node to be deleted based on a specific criterion).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer readable information recording medium storing a model estimation program to be applied to a computer that..., when executed by a processor, the model estimation program performs”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
repeating estimation of the parameter of the neural network, estimation of the parameter of the variational probability, and deletion of the node until the convergence is determined
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language.  In particular, the above limitations in the context of this claim encompass repeating estimation of the parameter of the neural network, estimation of the parameter of the variational probability, and deletion of the node until the convergence is determined (corresponds to repeating evaluation of and making judgment about parameter of neural network and parameter of variational probability with assistance of pen and paper; and repeating deletion of a node corresponds to repeating judgment as a human, with the assistance of pen and paper, can remove a node from a neural network established using pen and paper and keep record of how many nodes and connections are remaining).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a model estimation device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1. Claim 13, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and the insignificant extra-solution activity language. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the model estimation device comprising: a processor; and
a memory storing a program executed by the processor; the program including”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. Furthermore, the recitation of “displaying, by an interface, a change in a number of the hidden layer in the neural network model” amounts to the insignificant extra-solution activity of mere outputting of data. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. These additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore these additional elements do not recite significantly more than a judicial exception. See MPEP 2106.05(f). Furthermore, the recitation of “displaying, by an interface, a change in a number of the hidden layer in the neural network model” amounts to the insignificant extra-solution activity of mere outputting of data in the form of displaying or presenting data, which is well-understood, routine, and conventional. See MPEP 2106.05(d) (“types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”). Therefore, the claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 06/24/2022 with respect to the objection to the Specification have been fully considered but they are not persuasive. Applicant asserts “[w]ithout acquiescing to the merits of the objections, it is requested that the objections be withdrawn in view of the present amendment” (Remarks, pg. 10). Although amendments to the Specification overcome some of the objections, the amendment to [0081] has not overcome the objection to the Specification based on the recitation of “non-transitory computer readable information recording medium” in claims 10-11. Please see the present office action for more information. 



Applicant's arguments filed on 06/24/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-11 have been fully considered but they are not persuasive.
Applicant asserts “The Office Action did not consider whether it would be practical to perform "estimates a parameter of a neural network model" in the human mind. Nonetheless, it is respectfully submitted that such features would at least not be capable of such practical performance when in the context of features such as the claimed "by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter."...This conclusion would not be changed by including the aid of pen and paper...” (Remarks, pg. 11-12).
Examiner’s Response:
The Examiner respectfully disagrees. Claim 1’s recitation of “estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated” corresponds to evaluation of parameter and making judgment about parameter with assistance of pen and paper. For example, given a “lower limit of a log marginal likelihood,” a human, with the assistance of pen and paper, is able to perform evaluation and judgment in the form of calculations to determine values for parameters of neural network model (for example, weight values) that would maximize the given criterion. For example, a human, with the assistance of pen and paper, is able to perform evaluation and judgment in the form of calculations as outlined in Specification paragraphs [0028]-[0036] to estimate a parameter. 
As stated in the present rejection, claim 1’s recitation of “by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter” amounts to mere instruction to use a specific algorithm to implement the abstract idea of “estimating a parameter”. This additional element does not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception on a computer, therefore the additional element does not integrate the judicial exception into a practical application in Step 2A Prong Two or recite significantly more than a judicial exception in Step 2B. See MPEP 2106.05(f).

Applicant asserts “Further, the claims should also be found patent eligible as representing a technological solution to a technical problem. See Applicant's originally-filed Specification at paragraphs [0002]-[0008] noting that there are technical problems with appropriate tuning of model estimation values in the context of the computer technology of neural networks. And see also paragraphs [0009]-[0013] and [0063]-[0074] which indicates that features, such as those in claim 1, would represent a technological solution to such problem” (Remarks, pg. 12).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following guidance regarding the consideration of “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field”: 
“In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016)” (emphasis added).

“if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (emphasis added).

“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification” (emphasis added).
“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below” (emphasis added).

First, Applicant asserts that claim 1 recites features that “represent a technological solution to such problem,” but does not point out which specific limitations reflect such “technological solution.” Second, while Specification [0008] identifies a technical problem of “it is necessary to determine the number of nodes and the number of layers in advance, whereby there has been a problem that those values need to be properly tuned” and Specification [0009] asserts the corresponding technical solution or improvement of “estimating a model of a neural network by automatically setting the number of layers and the number of nodes without losing theoretical validity” (emphasis added), it is unclear how the claimed features reflect the alleged technical solution or technical improvement. These assertions amount to “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)” because a person of ordinary skill in the art would not be able to ascertain how the claimed invention would implement “automatically setting the number of layers and the number of nodes without losing theoretical validity”, especially in view of the Specification’s lack of description of the asserted “theoretical validity.” See MPEP 2106.05(a). Therefore, claim 1 does not recite features that reflect an improvement in technology because “if the specification explicitly sets forth an improvement but in a conclusory manner...the examiner should not determine the claim improves technology”. See MPEP 2106.05(a).
Moreover, assuming arguendo that the Specification properly identifies an improvement in technology, the claim itself does not reflect the disclosed improvement. As noted above, “the judicial exception alone cannot provide the improvement.” See MPEP 2106.05(a). Claim 1, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language. Applicant has only provided argument regarding the limitation of “estimating a parameter of a neural network model that maximizes a lower limit of a log marginal likelihood related to observation value data and a node of a hidden layer in the neural network model to be estimated by using stochastic learning with a machine learning algorithm that uses a mathematical loss function to adjust the parameter”, which has been addressed by the response above. Please see the current rejection for more information regarding how the other limitations do not amount to an additional element that would integrate the judicial exception into a practical application in Step 2A Prong Two or recite significantly more than a judicial exception in Step 2B. See MPEP 2106.05(f).

Applicant asserts “In this case, the claims are novel at least in combination per claim and therefore include "a specific limitation other than what is well-understood, routine, conventional activity in the
field". As such, the claims include an inventive concept according to the MPEP sections noted above.
Although MPEP 2106.05(1) indicates that" ... novelty ...is of no relevance in determining whether the subject matter of a claim fails within the§ 101 categories ... ", the Applicant's contention on this point is not whether the claim fails within the alleged § 101 category of the abstract idea in the grouping of mental processes as alleged by the rejection, but instead that each of the claims as a whole is patent eligible under 35 USC 101 for including "a specific limitation other than what is well-understood, routine, conventional activity in the field".” (Remarks, pg. 13).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims reflects “a specific limitation other than what is well-understood, routine, conventional activity in the field” (Remarks, pg. 13). MPEP 2106.05(d) provides the following: “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis.” The present rejection has provided analysis in accordance with this guidance as appropriate. Please see the present office action for more information.
The above responses are applicable to independent claims 8 and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125